      Case 2:21-cv-00453-JAD-NJK Document 12
                                          11 Filed 04/22/21
                                                   04/20/21 Page 1 of 4
                                                                      3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., CHICAGO
     TITLE INSURANCE COMPANY, and CHICAGO TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                  UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       US BANK, NATIONAL ASSOCIATION,                     Case No.: 2:21-cv-00453-JAD-NJK
19
                              Plaintiff,                  STIPULATION TO STAY CASE
20                                                        PENDING WELLS FARGO II APPEAL
                       vs.                                       & ORDER
21
       FIDELITY NATIONAL TITLE GROUP,
22     INC., ET AL.,                                             ECF Nos. 9, 10, 11
23                            Defendants.
24

25
            Plaintiff US Bank, National Association (“U.S. Bank”) and Defendants Fidelity National

26
     Title Group, Inc., Chicago Title Insurance Company, and Chicago Title of Nevada, Inc.

27   (collectively, “Defendants,” and with BANA, the “Parties”), by and through their undersigned

28   counsel, stipulate and agree as follows, subject to the approval of the District Court:

                                                1
                     STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00453-JAD-NJK Document 12
                                          11 Filed 04/22/21
                                                   04/20/21 Page 2 of 4
                                                                      3



1            WHEREAS, this is one of several title insurance coverage disputes pending in this district
2    following an HOA foreclosure sale. The majority of cases concern the ALTA 1992 loan policy of
3    title insurance with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement and either
4    the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5 Endorsement;
5            WHEREAS, one such matter is on appeal in Wells Fargo Bank, N.A. v. Fidelity National
6    Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
7    WGC) (the “Wells Fargo II Appeal”). The parties to that case—whose counsel are also counsel in
8    this action—have been advised that the Ninth Circuit is considering the Wells Fargo II Appeal for
9    oral argument sometime in the Summer of 2021;
10           WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
11   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the title
12   insurance policy that could potentially affect the disposition of this action, particularly given some
13   of the similarities between the policy at issue in Wells Fargo II Appeal and the policy here;
14           WHEREAS, U.S. Bank has filed a motion to remand this action to the Eighth District
15   Court (ECF No. 9) and a motion for fees (ECF No. 10);
16           WHEREAS, Defendants’ time to oppose the motion to remand, to oppose the motion for
17   fees, and to file responsive pleadings has not yet expired;
18           WHEREAS, because the Wells Fargo II Appeal has the potential to resolve certain
19   matters at issue in this case, the Parties stipulate and agree that a stay in this particular case
20   pending the outcome Wells Fargo II Appeal is appropriate;
21           NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
22   stipulate and agree as follows:
23           1.      The instant action shall be STAYED pending the issuance of the mandate pursuant
24   to Fed. R. App. P. 41(a) in the Wells Fargo II Appeal.
25           2.      Defendants’ deadline to oppose U.S. Bank’s motion to remand this action to the
26   Eighth District Court (ECF No. 9) and motion for fees (ECF No. 10) is hereby CONTINUED,
27   and will be reset by mutual agreement of the Parties once the stay is lifted, without prejudice to
28   any arguments that Defendants might assert in opposition to those motions.

                                                 2
                      STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00453-JAD-NJK Document 12
                                          11 Filed 04/22/21
                                                   04/20/21 Page 3 of 4
                                                                      3



1            3.          To the extent that U.S. Bank has served the complaint and summons on any of
2    Defendants, their deadline to file a responsive pleading arising under Fed. R. Civ. P. 12 is hereby
3    VACATED without prejudice to any defenses that such Defendants might assert under Fed. R.
4    Civ. P. 12. Defendants’ deadline to file responsive pleadings will be reset when the stay of this
5    action is lifted.
6            4.          The Parties shall submit their proposed schedule to complete briefing on the
7    motion to remand, the motion for fees, and for the served Defendants to file their responsive
8    pleadings within 30 days of when the stay is lifted.
9            5.          Each of the Parties may request a Fed. R. Civ. P. 26(f) conference at any time 180
10   days after the order granting this stipulation.
11           6.          By entering into this stipulation, none of the Parties is waiving its right to
12   subsequently move the Court for an order lifting the stay in this action.
13           7.          Nothing contained in this stipulation will prevent the Parties from propounding and
14   enforcing subpoenas to third parties for the purposes of preserving evidence in the possession of
15   third parties.
16   Dated: April 20, 2021                               WRIGHT, FINLAY & ZAK
17                                                       By:    /s/-Lindsay D. Robbins
                                                               LINDSAY D. ROBBINS
18                                                             Attorneys for Plaintiff
                                                               US BANK, NATIONAL ASSOCIATION
19
     Dated: April 20, 2021                               SINCLAIR BRAUN LLP
20
                                                         By:     /s/-Kevin S. Sinclair
21
                                                               KEVIN S. SINCLAIR
                                                               Attorneys for Defendants
22
                                                               FIDELITY NATIONAL TITLE GROUP,
                                                               INC., CHICAGO TITLE INSURANCE
23
                                                               COMPANY, and CHICAGO TITLE OF
                                                               NEVADA, INC.
24

25   IT IS SO ORDERED.

26           Dated this _____ day of _____________, 2021.

27                                                        _______________________________________
                                                         JENNIFER A. DORSEY
28                                                       UNITED STATES DISTRICT JUDGE
                                                    3
                         STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00453-JAD-NJK Document 12
                                          11 Filed 04/22/21
                                                   04/20/21 Page 4
                                                                 3 of 4
                                                                      3


                                                 ORDER
1            3. Based
                   To the extent that U.S. Bank has[ECF
                                                    served the11]
                                                               complaint andcause
                                                                             summons  on any IT
                                                                                             of IS
                      on the  parties' stipulation       No.      and good        appearing,
2     SO ORDERED.
     Defendants, their deadline to file a responsive pleading arising under Fed. R. Civ. P. 12 is hereby
3    VACATEDITwithout
               IS FURTHER
                      prejudiceORDERED
                               to any defenses   thissuch
                                           thatthat    case is STAYED
                                                          Defendants    FOR
                                                                     might     ALL
                                                                           assert    PURPOSES
                                                                                  under Fed. R.
      pending the issuance of the mandate in Wells Fargo Bank, N.A. v. Fidelity National Title
4     Ins.P.Co.,
     Civ.                       deadline
                  Ninth Cir. Case
             12. Defendants’         No. to file responsive
                                          19-17332          pleadings
                                                      (“the Wells     willIIbeappeal”).
                                                                   Fargo       reset whenThe
                                                                                          the Clerk
                                                                                              stay ofof Court
                                                                                                      this
5     is directed to ADMINISTRATIVELY CLOSE this case and administratively
     action is lifted.
      terminate all active motions [ECF Nos. 9, 10]. The parties must move to lift the stay,
6     reopen 4. this case, and reactivate
                       The Parties          anytheir
                                   shall submit   previously
                                                      proposedfiled motions
                                                                schedule      within 30
                                                                         to complete     days of
                                                                                      briefing onthe
                                                                                                  the
7
      issuance of the mandate in the Wells Fargo II appeal.
     motion to remand, the motion for fees, and for the served Defendants to file their responsive
8    pleadings within 30 days of when the stay is lifted.
9            5.      Each of the Parties may request a_________________________________
                                                       Fed. R. Civ. P. 26(f) conference at any time 180
                                                      U.S. District Judge Jennifer A. Dorsey
10   days after the order granting this stipulation. Dated: April 22, 2021
11           6.       By entering into this stipulation, none of the Parties is waiving its right to
12   subsequently move the Court for an order lifting the stay in this action.
13           7.       Nothing contained in this stipulation will prevent the Parties from propounding and
14   enforcing subpoenas to third parties for the purposes of preserving evidence in the possession of
15   third parties.
16   Dated: April 20, 2021                              WRIGHT, FINLAY & ZAK
17                                                      By:    /s/-Lindsay D. Robbins
                                                              LINDSAY D. ROBBINS
18                                                            Attorneys for Plaintiff
                                                              US BANK, NATIONAL ASSOCIATION
19
     Dated: April 20, 2021                              SINCLAIR BRAUN LLP
20
                                                        By:     /s/-Kevin S. Sinclair
21
                                                              KEVIN S. SINCLAIR
                                                              Attorneys for Defendants
22
                                                              FIDELITY NATIONAL TITLE GROUP,
                                                              INC., CHICAGO TITLE INSURANCE
23
                                                              COMPANY, and CHICAGO TITLE OF
                                                              NEVADA, INC.
24

25   IT IS SO ORDERED.

26           Dated this _____ day of _____________, 2021.

27                                                       _______________________________________
                                                        JENNIFER A. DORSEY
28                                                      UNITED STATES DISTRICT JUDGE
                                                 3  4
                      STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
